IMPORTANT NOTICE
        NOT TO BE PUBLISHED OPINION

THIS OPINION IS DESIGNATED “NOT TO BE PUBLISHED.”
PURSUANT TO THE RULES OF CIVIL PROCEDURE
PROMULGATED BY THE SUPREME COURT, CR 76.28(4)(C),
THIS OPINION IS NOT TO BE PUBLISHED AND SHALL NOT BE
CITED OR USED AS BINDING PRECEDENT IN ANY OTHER
CASE IN ANY COURT OF THIS STATE; HOWEVER,
UNPUBLISHED KENTUCKY APPELLATE DECISIONS,
RENDERED AFTER JANUARY 1, 2003, MAY BE CITED FOR
CONSIDERATION BY THE COURT IF THERE IS NO PUBLISHED
OPINION THAT WOULD ADEQUATELY ADDRESS THE ISSUE
BEFORE THE COURT. OPINIONS CITED FOR CONSIDERATION
BY THE COURT SHALL BE SET OUT AS AN UNPUBLISHED
DECISION IN THE FILED DOCUMENT AND A COPY OF THE
ENTIRE DECISION SHALL BE TENDERED ALONG WITH THE
DOCUMENT TO THE COURT AND ALL PARTIES TO THE
ACTION.
                                                  RENDERED: JUNE 17, 2021
                                                     NOT TO BE PUBLISHED



              Supreme Court of Kentucky
                              2020-SC-0130-MR


JAMES RONNIE MCINTOSH                                              APPELLANT


                 ON APPEAL FROM PERRY CIRCUIT COURT
V.                HONORABLE ALISON C. WELLS, JUDGE
                           NO. 19-CR-00066


COMMONWEALTH OF KENTUCKY                                            APPELLEE



                 MEMORANDUM OPINION OF THE COURT

                                 AFFIRMING

      James Ronnie McIntosh was convicted of murdering Danny Mullins and

tampering with physical evidence by a Perry County jury. The Perry Circuit

Court, consistent with the jury’s recommendation, sentenced McIntosh to

twenty years’ imprisonment for murder and a concurrent sentence of five years’

imprisonment for tampering with physical evidence. McIntosh appeals, arguing

the trial court erred when it failed to grant him immunity from prosecution

pursuant to Kentucky Revised Statute (KRS) 503.085. For the following

reasons, we affirm the judgment of the Perry Circuit Court.

                                 I.    FACTS

      On February 27, 2019, McIntosh and Mullins arranged to meet in the

Fourseam area of Perry County. The meeting turned violent, and McIntosh
fired eleven shots at Mullins, hitting him eight times. Mullins succumbed to his

injuries at the scene. McIntosh fled the scene, disposed of his weapon in a

nearby river, and proceeded to a friend’s home. Authorities quickly identified

McIntosh as a suspect, leading them to interview him. McIntosh initially denied

any knowledge of the events. When confronted with what officers knew,

McIntosh revised his statement and alleged that while he shot Mullins, he

acted in self-defense.

      Before trial, McIntosh moved for dismissal pursuant to KRS 503.085.

KRS 503.085(1) provides that:

      A person who uses force as permitted in KRS 503.050, 503.055,
      503.070, and 503.080 is justified in using such force and is
      immune from criminal prosecution and civil action for the use of
      such force, unless the person against whom the force was used is
      a peace officer, as defined in KRS 446.010, who was acting in the
      performance of his or her official duties and the officer identified
      himself or herself in accordance with any applicable law, or the
      person using force knew or reasonably should have known that the
      person was a peace officer. As used in this subsection, the term
      “criminal prosecution” includes arresting, detaining in custody,
      and charging or prosecuting the defendant.

   The relevant portions of KRS 503.050 provide that:

      (1) The use of physical force by a defendant upon another person is
      justifiable when the defendant believes that such force is necessary
      to protect himself against the use or imminent use of unlawful
      physical force by the other person.

      (2) The use of deadly physical force by a defendant upon another
      person is justifiable under subsection (1) only when the defendant
      believes that such force is necessary to protect himself against
      death, serious physical injury, kidnapping, sexual intercourse
      compelled by force or threat, felony involving the use of force, or
      under those circumstances permitted pursuant to KRS 503.055.

      …


                                       2
      (4) A person does not have a duty to retreat prior to the use of
      deadly physical force.

The relevant portion of KRS 503.055(3) states that:

      A person who is not engaged in an unlawful activity and who is
      attacked in any other place where he or she has a right to be has
      no duty to retreat and has the right to stand his or her ground and
      meet force with force, including deadly force, if he or she
      reasonably believes it is necessary to do so to prevent death or
      great bodily harm to himself or herself or another or to prevent the
      commission of a felony involving the use of force.

The trial court reviewed Grand Jury testimony, police reports, witness

statements, McIntosh’s statement, testimony from the preliminary hearing in

Perry District Court and testimony from the prior bond reduction hearing in

Perry Circuit Court. The court acknowledged that some facts could support

either party, but based on the totality of the circumstances, the trial court

found the Commonwealth had established probable cause that McIntosh’s use

of force was unlawful. Accordingly, the trial court denied McIntosh’s motion to

dismiss.

      In January 2020, the Perry Circuit Court conducted a four-day jury trial.

McIntosh’s central argument during the trial was that his actions were justified

under KRS 503.050 and KRS 503.055. At the conclusion of the

Commonwealth’s case-in-chief and again at the close of all evidence, McIntosh

moved for a directed verdict arguing the Commonwealth had failed to establish

he had not acted in self-defense. The trial court denied his motion.

      The trial court, Commonwealth, and defense counsel agreed to an

appropriate set of instructions for the jury, and the trial court provided them to

the jury before closing argument. Relevant to this appeal, the jury was
                                        3
instructed on self-protection, murder, and the lesser included offenses of first-

degree manslaughter, second-degree manslaughter, and reckless homicide.

While defense counsel objected to the instructions for the lesser included

offenses of manslaughter and reckless homicide, he made no objection to the

self-protection or murder instructions. Following closing arguments, the jury

deliberated and returned a guilty verdict on the murder and tampering with

physical evidence counts. The trial court denied McIntosh’s subsequent motion

for judgment notwithstanding the verdict and sentenced him to twenty years’

imprisonment for murder and five years’ imprisonment for tampering with

physical evidence to be served concurrently with each other. McIntosh now

appeals arguing that the trial court’s failure to find him immune from

prosecution under KRS 503.085 was reversible error.

                                II.   ANALYSIS

      “When a claim of immunity is raised under KRS 503.085, the

prosecution may nonetheless proceed if the trial court believes ‘there is

probable cause to conclude that the force used was not legally justified under

the controlling provisions of KRS Chapter 503.’” Ragland v. Commonwealth,

476 S.W.3d 236, 246 (Ky. 2015) (quoting Rodgers v. Commonwealth, 285

S.W.3d 740, 754 (Ky. 2009)). “Because immunity is designed to relieve a

defendant from the burdens of litigation, it is obvious that a defendant should

be able to invoke KRS 503.085(1) at the earliest stage of the proceeding.”

Rodgers, 285 S.W.3d at 755. KRS 503.085 provides a procedural exception to




                                        4
the general rule that trial courts do not dismiss indictments prior to trial. Id. at

753.

       The burden to establish probable cause that the defendant’s use of force

was not lawful is on the Commonwealth. Id. at 755. To do so, the

Commonwealth may direct the trial court to evidence of record, but the

defendant is not entitled to an evidentiary hearing. Id. Importantly, we noted in

Rodgers, an appellate court’s review of a trial court’s application of KRS

503.085 is “purely academic” when the defendant has been “tried and

convicted by a properly instructed jury.” Id. at 756. “When a jury has already

convicted the defendant—and, thus, found that his use of physical force in fact

was unlawful beyond a reasonable doubt—and that conviction has not been

shown to be flawed, the appellate court will not revisit whether there was

probable cause to believe that a defendant's use of force was unlawful to allow

prosecution under KRS 503.085.” Ragland, 476 S.W.3d at 246 (emphasis

added).1

       McIntosh alleges no error aside from the trial court’s misapplication of

the immunity provided by KRS 503.085. The evidence in the record shows no


       1 We have reviewed the merits of a trial court’s KRS 503.085 immunity decision
when the defendant’s conviction lacked a proper jury determination. See, e.g., Truss v.
Commonwealth, 560 S.W.3d 865 (Ky. 2018) (reviewing merits of immunity challenge
after holding there was reversible error in jury selection and case would be remanded
for new trial); Wright v. Commonwealth, No. 2016-SC-000089-MR, 2017 WL 639386
(Ky. Feb. 16, 2017) (reviewing after defendant reserved right to appeal immunity
determination as part of plea agreement); Ragland, 476 S.W.3d 236 (reviewing
immunity after holding that jury instructions on self-protection were erroneous);
Commonwealth v. Lemons, 437 S.W.3d 708 (Ky. 2014) (reviewing immunity
determination after the defendant’s Alford plea which expressly reserved his right to
appeal the standard used by the trial court to determine probable cause).

                                           5
error, nor does McIntosh himself assert any error, in the jury instructions or

the jury composition. There is no other basis to believe the jury did not

consider his self-defense argument before finding him guilty of murder. Based

on this Court’s prior precedent and the lack of any reversible error in his

conviction, we will not review this issue.2

                                 III.   CONCLUSION

      For the foregoing reasons, the judgment of the Perry Circuit Court is

affirmed.

      All sitting. All concur.




      2 We note that we recently decided Skinner v. Commonwealth, No. 2019-SC-
0589-MR, 2021 WL 732963 (Ky. Mar. 3, 2021), where we stated that “considering the
seriousness of the alleged errors and fact-intensive issues raised by Skinner, we will
review the trial court’s denial of his immunity motion.” Id. at *1. While we chose to
analyze the merits of Skinner’s probable cause argument without the requisite finding
of an underlying error, even in that case we recognized our prior precedent instructed
us not to do so.



                                          6
COUNSEL FOR APPELLANT:

Karen Shuff Maurer
Department of Public Advocacy


COUNSEL FOR APPELLEE:

Daniel J. Cameron
Attorney General of Kentucky

Aspen Caroline Carlisle Roberts
Assistant Attorney General

James Daryl Havey
Assistant Attorney General




                                  7